Title: [Monday September 9, 1776.]
From: Adams, John
To: 


      Monday September 9, 1776.
      Resolved, that in all Continental Commissions, and other Instruments where heretofore the Words, “United Colonies,” have been used, the Stile be altered for the future to the United States.
      The Board of War brought in a report, which was read.
      On this day, Mr. Franklin, Mr. Edward Rutledge and Mr. John Adams proceeded on their Journey to Lord Howe on Staten Island, the two former in Chairs and the last on Horseback; the first night We lodged at an Inn, in New Brunswick. On the Road and at all the public Houses, We saw such Numbers of Officers and Soldiers, straggling and loytering, as gave me at least, but a poor Opinion of the Discipline of our forces and excited as much indignation as anxiety. Such thoughtless dissipation at a time so critical, was not calculated to inspire very sanguine hopes or give great Courage to Ambassadors: I was nevertheless determined that it should not dishearten me. I saw that We must and had no doubt but We should be chastised into order in time.
      The Taverns were so full We could with difficulty obtain Entertainment. At Brunswick, but one bed could be procured for Dr. Franklin and me, in a Chamber little larger than the bed, without a Chimney and with only one small Window. The Window was open, and I, who was an invalid and afraid of the Air in the night blowing upon me, shut it close. Oh! says Franklin dont shut the Window. We shall be suffocated. I answered I was afraid of the Evening Air. Dr. Franklin replied, the Air within this Chamber will soon be, and indeed is now worse than that without Doors: come! open the Window and come to bed, and I will convince you: I believe you are not acquainted with my Theory of Colds. Opening the Window and leaping into Bed, I said I had read his Letters to Dr. Cooper in which he had advanced, that Nobody ever got cold by going into a cold Church, or any other cold Air: but the Theory was so little consistent with my experience, that I thought it a Paradox: However I had so much curiosity to hear his reasons, that I would run the risque of a cold. The Doctor then began an harrangue, upon Air and cold and Respiration and Perspiration, with which I was so much amused that I soon fell asleep, and left him and his Philosophy together: but I believe they were equally sound and insensible, within a few minutes after me, for the last Words I heard were pronounced as if he was more than half asleep.... I remember little of the Lecture, except, that the human Body, by Respiration and Perspiration, destroys a gallon of Air in a minute: that two such Persons, as were now in that Chamber, would consume all the Air in it, in an hour or two: that by breathing over again the matter thrown off, by the Lungs and the Skin, We should imbibe the real Cause of Colds, not from abroad but from within. I am not inclined to introduce here a dissertation on this Subject. There is much Truth I believe, in some things he advanced: but they warrant not the assertion that a Cold is never taken from cold air. I have often conversed with him since on the same subject: and I believe with him that Colds are often taken in foul Air, in close Rooms: but they are often taken from cold Air, abroad too. I have often asked him, whether a Person heated with Exercise, going suddenly into cold Air, or standing still in a current of it, might not have his Pores suddenly contracted, his Perspiration stopped, and that matter thrown into the Circulations or cast upon the Lungs which he acknowledged was the Cause of Colds. To this he never could give me a satisfactory Answer. And I have heard that in the Opinion of his own able Physician Dr. Jones he fell a Sacrifice at last, not to the Stone but to his own Theory; having caught the violent Cold, which finally choaked him, by sitting for some hours at a Window, with the cool Air blowing upon him.
      The next Morning We proceeded on our Journey, and the Remainder of this Negotiation, will be related from the Journals of Congress, and from a few familiar Letters, which I wrote to my most intimate Friends before and after my Journey. The abrupt uncouth freedom of these, and all others of my Letters, in those days require an Apology. Nothing was farther from my Thoughts, than that they would ever appear before the Public. Oppressed with a Load of Business, without a Clerk an Amanuensis, or any Assistance, I was obliged to do every Thing myself. For seven Years before this I had never been without three Clerks in my Office as a Barrister: but now I had no Secretary nor servant whom I could trust to write: and every thing must be copied by myself, or be hazarded without any. The few that I wrote upon this Occasion I copied; merely to assist my memory as Occasion might demand.
      There were a few Circumstances which appear neither in the Journals of Congress nor in my Letters, which may be thought by some worth preserving. Lord How had sent over an Officer as an Hostage for our Security. I said to Dr. Franklin, it would be childish in Us to depend upon such a Pledge and insisted on taking him over with Us, and keeping our Surety on the same side of the Water with Us. My Colleagues exulted in the Proposition and agreed to it instantly. We told the Officer, if he held himself under our direction he must go back with Us. He bowed Assent, and We all embarked in his Lordships Barge. As We approached the Shore his Lordship, observing Us, came down to the Waters Edge to receive Us, and looking at the Officer, he said, Gentlemen, you make me a very high Compliment, and you may depend upon it, I will consider it as the most sacred of Things. We walked up to the House between Lines of Guards of Grenadiers, looking as fierce as ten furies, and making all the Grimaces and Gestures and motions of their Musquets with Bayonets fixed, which I suppose military Ettiquette requires but which We neither understood nor regarded.
      The House had been the Habitation of military Guards, and was as dirty as a stable: but his Lordship had prepared a large handsome Room, by spreading a Carpet of Moss and green Spriggs from Bushes and Shrubbs in the Neighbourhood, till he had made it not only wholesome but romantically elegant, and he entertained Us with good Claret, good Bread, cold Ham, Tongues and Mutton.
      I will now proceed to relate the Sequel of this Conference, 1st from the Journal of Congress. 2d from the Letters written to some of my friends at the time: and 3dly a Circumstance or two which are not preserved in the Journals or Letters.
     